Citation Nr: 0303940	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, and from October 3, 1947, to October 22, 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Los Angeles, 
California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for service connection for a right elbow disability.  
In March 2001, the Board granted reopening of the claim, and 
remanded the case for additional development of evidence 
relevant to the service connection claim on its merits.  The 
RO developed the claim, and denied service connection on the 
merits.  The RO then returned the case to the Board for 
appellate.



FINDINGS OF FACT

1.  There is no reasonable possibility that further 
assistance would aid in substantiating the veteran's claim.

2.  The veteran sustained a right elbow fracture at age five, 
prior to service.

3.  The veteran sustained a right elbow injury during service 
in 1945.

4.  The veteran's right elbow disability did not permanently 
increase in severity during either of his periods of active 
service.




CONCLUSION OF LAW

The veteran's right elbow disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records, a statement from a man who served with the veteran, 
a transcript of the veteran's July 1999 hearing at the RO, 
and private and VA medical records, including a recent 
examination and opinion regarding the veteran's left elbow.

The veteran has asserted that the service medical records 
associated with the claims file are incomplete, in that they 
do not document treatment he received during his first period 
of service for an injury to the right elbow.  Documents and 
date stamps in the veteran's claims file reflect that VA 
requested and received the veteran's service medical records 
in 1954, the same year the veteran first filed a claim for VA 
disability compensation.

In 1996, the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, informed the veteran's representative that 
the veteran's service medical records had been sent to VA.  
VA sent a copy of the service medical records to the 
veteran's representative.  In 2002, the veteran learned from 
the National Archives and Records Administration (NARA) in 
College Park, Maryland, that the Navy's Records Disposition 
Manual calls for the destruction of medical logs, such as a 
ship's sick bay log, after 25 years.

The Board finds that there is no reasonable possibility that 
assistance to the veteran would result in obtaining 
additional service medical records for the veteran.  Further, 
the Board's decision herein depends chiefly on the evidence 
against permanent aggravation of a right elbow disability 
during service, rather than on the establishment of the 
occurrence of a right elbow injury during service.  
Therefore, even if service medical records documenting an 
injury could be obtained, there is no reasonable possibility 
that such evidence would aid in substantiating the veteran's 
claim.  Therefore, VA need not take any further action to 
request or obtain evidence.

The record shows that the veteran has received the notice 
required by the new law and regulations.  VA provided the 
veteran and his representative with the March 1998 rating 
decision, a February 1999 statement of the case (SOC), 
supplemental statements of the case (SSOCs) dated in July 
1999, October 2002, and November 2002, and the Board's 
decision and remand of March 2001.  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  In 
the March 2001 Board remand, and in correspondence from the 
RO in April 2001 and November 2002, VA informed the veteran 
and his representative of the type of evidence needed to 
support his claim, and indicated what the veteran should do 
toward obtaining such evidence, and what VA would do.

II.  Service Connection for Right Elbow Disability

The veteran contends that he had a right elbow injury many 
years before service, and that the condition of the right 
elbow was aggravated by an injury during service.

In January 1944, the veteran had a medical examination for 
entrance into service.  On the examination report, the space 
concerning the spine and extremities was stamped "normal."  
In a January 1944 medical history, the veteran was noted to 
have an old fracture of the right elbow, with some valgus, 
limited motion, and no symptoms.  In August 1944, the veteran 
received treatment for a laceration of his right forefinger.  
There is no record of any treatment of the right elbow during 
the first period of active service.  In the report of a May 
1946 separation examination, the veteran's spine and 
extremities were noted to be normal.

In the report of an October 3, 1947, examination for entrance 
into a second period of active service, the spine and 
extremities were listed as normal.  In an October 4, 1947, 
medical history, it was noted that the veteran had a history 
of fracture of the right elbow.  On October 7, 1947, an 
examiner indicated that x-rays showed an old fracture of the 
lateral epicondyle of the humerus, with complete detachment.  
The examiner stated that the detachment of the epicondyle 
caused definite limitation of motion, and that the examiner 
considered this disqualifying for purposes of service.

On examination in October 8, 1947, the veteran reported that 
he had had a deformity of the right elbow since injuring the 
elbow in a fall when he was five years old.  He stated that 
there had been no symptoms referable to the elbow at any 
time.  An examiner found that the veteran was not able to 
extend his right arm fully at the elbow.  The examiner's 
impression was an acquired deformity of the right elbow that 
made that veteran unfit for service.  In a medical survey 
performed on October 11, 1947, a medical board found that the 
veteran did not meet the standards for enlistment due to 
limitation of motion of the right elbow, residual to a 
fracture that had existed prior to entry into service.

In July 1954, the veteran filed a claim for service 
connection for disability due to a fracture of the right 
elbow during service in 1945.  He wrote that the fracture had 
occurred while he was handling ammunition while serving 
aboard a ship.  In an October 1954 rating decision, the RO 
denied service connection, either directly or due to 
aggravation, for a right elbow fracture.  In October 1954, 
the veteran again wrote that he had fractured his right elbow 
while serving aboard a ship.  He also asserted that since 
service he had lost the muscle between his right forefinger 
and thumb.  In December 1954, he wrote that his right elbow 
had been cracked on an ammunition can in service in 1945.

On VA examination in February 1955, the veteran reported that 
he had injured his right elbow when he was five years old, 
and that the arm had been put in a cast for several weeks.  
He indicated that in service, in 1945, he had injured his 
right elbow again.  He stated that, while handling ammunition 
for large cannons, he had jammed the elbow against something.  
He reported that x-rays were taken, and that he was told that 
there was nothing wrong.  He stated that his right elbow had 
become stiff and painful, and later had improved.  He 
indicated that he currently had numbness, weakness, and 
discomfort in his right arm and hand at night.

The examiner found that the veteran's right elbow appeared 
larger than the left, and that the right arm muscles had some 
atrophy.  There was limitation of motion of the right elbow.  
X-rays showed deformity of the right humerus due to an old 
fracture, with the capitulum and lateral condyle as a 
separate fragment.  The right wrist and hand were normal.  In 
a March 1955 rating decision, the RO denied service 
connection for right elbow fracture residuals and for 
residuals of a right forefinger laceration.  In September 
1955, the Board denied service connection, based on 
incurrence or aggravation in service, for residuals of a 
right elbow fracture.

In September 1997, the veteran again sought service 
connection for a right elbow disability.  He stated that he 
had sustained an initial injury to the elbow at age five, and 
had reinjured the elbow during service.  He reported that the 
injury during service had occurred when he was a gunner's 
mate, and was handling ammunition that moved along a 
conveyer.  He jammed his right elbow into an ammunition 
container.  The arm immediately locked, so that he could not 
straighten it.  He went to sickbay, and a corpsman but his 
arm in a sling.  A doctor told him that the bone was chipped.  
The pain slowly diminished, and after five days he was able 
to straighten his arm.  His arm had not returned to normal 
since then, however.  The pain recurred with lifting 
something heavy or sleeping on his arm.  He asserted that the 
right elbow injury during service had aggravated the elbow 
injury he had sustained at age five.

The veteran also reported that he noticed loss of muscle 
between his right forefinger and thumb toward the end of his 
first period of service.  He stated that he had declined to 
file a claim at separation from service, to avoid delaying 
his discharge.  He indicated that he had joined the Marines 
several months later, but had been found unfit for duty 
because of the condition of his right elbow.

The veteran submitted a December 1996 statement from Mr. E. 
D. L., who reported having served with the veteran, on the 
same ship.  Mr. L. reported that he remembered the veteran 
sustaining an injury to his elbow in approximately February 
1945.  Mr. L. recalled that the veteran's elbow had been 
quite painful and had been in a sling for some time.

In March 1998, the RO declined to reopen the previously 
denied claim for service connection for a right elbow 
fracture.

The veteran submitted copies of private medical records from 
1998 and 1999, including an electroneuromyography report.  
The records reflect the veteran's reports of a right elbow 
fracture at age five, and subsequent repeat injury.  He 
reported ongoing problems with burning, tingling, numbness, 
and weakness in his right and left arms and hands.  Testing 
of the right arm revealed evidence of right ulnar neuropathy.

In July 1999, the veteran had a hearing before a hearing 
officer at the RO.  The veteran stated that he had broken his 
right elbow when he was five years old, and that he was not 
experiencing any pain or limitations in the elbow when he 
entered service.  

The veteran described the injury during service, when he was 
at the bottom of a conveyer belt, moving containers of 
ammunition aboard ship.  He jammed his right elbow into a 
forty-pound container of ammunition that was coming down the 
conveyer belt.  The arm locked up, and he went to sickbay.  
The arm was put in a sling, and a doctor told him that a bone 
in the elbow was chipped.  He was able to straighten the arm 
out about five days later.  He continued from that point 
forward to have pain on the arm if he slept on it at night.  

The veteran related that he had lost muscle strength in his 
right hand beginning soon after his first period of service, 
and that he was found unfit for a second period of service 
later, because of difficulty using his right arm to hold a 
rifle in the required position.

In March 2001, the Board granted reopening of the veteran's 
claim for service connection for a right elbow disability, 
and remanded the case for development of additional evidence, 
to include a medical examination with opinions about the 
likely etiology of the veteran's current right elbow 
disorder.

On VA examination in June 2002, the veteran again reported a 
history of a right elbow fracture at age five and a right 
elbow injury while moving containers of ammunition during 
service.  He reported right elbow pain and right hand 
weakness since the injury in service.  

The examiner noted a gross cubitus valgus deformity in the 
veteran's right elbow.  The range of motion was functional, 
but diminished in supination and pronation compared to the 
left elbow.  There was weakness and clawing in both hands, 
but much more so in the right hand.  The examiner concluded 
that the right elbow had a cubitus valgus deformity secondary 
to a lateral condyle nonunion, with progressive ulnar nerve 
palsy.  The examiner also indicated that it was possible that 
the right upper extremity had demyelinating neuropathy, from 
either Charcot-Marie-Tooth disease or diabetes.

The RO requested an additional review to obtain the medical 
opinions requested in the Board's remand.  In September 2002, 
another physician, an orthopedic surgeon, reviewed the 
veteran's records, and provided opinions.  The physician 
opined that the veteran had a right elbow disorder that had 
begun with a fracture at age five.  

The physician concluded that an injury in service in February 
1945 temporarily aggravated the disorder that existed prior 
to service, but that the veteran recovered and finished his 
service without any documented elbow disability.  The 
physician found that the veteran's right elbow disorder had 
worsened since service, in part due to ulnar nerve neuropathy 
due to the childhood injury, Charcot-Marie-Tooth disease, or 
diabetes.  "On that basis," the physician concluded, "I 
feel that the severity represents an ongoing natural progress 
of the disorder, complicated by the onset of new and 
unrelated entities of neuropathy."

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions, but will be considered together with all other 
evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1).

The medical examination of the veteran at entrance to his 
first period of service did not note any right elbow 
disorder.  A medical history taken at that time did note a 
past elbow fracture with some residual disorder and 
limitation.  The history alone is not notation of a pre-
existing condition.  The record, however, also contains 
statements from the veteran, during his 1947 service, and on 
several occasions since service, that he had a right elbow 
fracture at age five.  Taken together, the medical histories 
given in service, and the veteran's several additional 
accounts, constitute clear and unmistakable evidence that a 
right elbow disorder existed prior to his first period of 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  When a veteran had wartime service, 
as this veteran did, clear and unmistakable (obvious or 
manifest) evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The Court has held that temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service, unless 
the underlying condition, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran contends that his pre-existing right elbow 
disorder worsened with an injury during service in 1945.  
Although the veteran's medical records from his first period 
of service do not show treatment for a right elbow injury, 
the accounts of the veteran and his fellow servicemember, Mr. 
L., are sufficient to show that he sustained an injury, and 
that his arm was placed in a sling for a period after the 
injury.

The evidence does not tend to show, however, that the 
veteran's right elbow  disability increased during his 
service.  He served for more than a year after the 1945 
injury, and no complaints regarding the elbow were documented 
during the remainder of his service or at separation from 
service.  When he attempted a second period of service in 
1947, he was found to have limitation of motion residual to a 
right elbow fracture, as was reported in the January 1944 
medical history at the beginning of his first period of 
service.  

The physician who reviewed the veteran's records in September 
2002 concluded that the 1945 injury only aggravated the pre-
service disorder temporarily.  The preponderance of the 
evidence indicates that the pre-service right elbow disorder 
did not permanently increase in severity during the first or 
second periods of service.

As there was no increase in disability during service, the 
veteran's right elbow disability was not aggravated during 
service.  Aggravation is not presumed, so there is no need to 
rebut a presumption of aggravation.  Nonetheless, it is 
notable that the physician who reviewed the veteran's records 
in September 2002 did provide a specific finding that the 
increase in disability since service is attributable to the 
natural progress of the disorder, as well as to unrelated 
disorders.

In summary, the preponderance of the evidence shows that the 
veteran's right elbow was fractured before service, and was 
not permanently aggravated by an injury during service.  
Therefore, service connection, based on service incurrence or 
aggravation, for the current disability residual to right 
elbow fracture, is denied.


ORDER

Entitlement to service connection for a right elbow 
disability is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

